Order entered April 3, 2020




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-20-00424-CV

                     IN RE COREY STEELE, Relator

         Original Proceeding from the 14th Judicial District Court
                          Dallas County, Texas
                   Trial Court Cause No. DC-19-18523

                                   ORDER

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                         /s/   BILL WHITEHILL
                                               JUSTICE